Case 3:19-cr-00001-TJC-PDB Document 76 Filed 12/20/19 Page 1 of 2 PageID 811



                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION


UNITED STATES OF AMERICA               )
                                       )
             v.                        )       CASE NO. 3:19-cr-00001-TJC-PDB
                                       )
JOHN R. NETTLETON,                     )
                                       )
             Defendant.                )


                    GOVERNMENT’S REVISED EXHIBIT LIST

      Attached please find the Government’s revised exhibit list in the above-

captioned matter.

                                Respectfully submitted,

                                /s/ Peter M. Nothstein
                                Counsel for the Government
                                TODD GEE
                                Deputy Chief, Public Integrity Section
                                Todd.Gee2@usdoj.gov
                                PETER M. NOTHSTEIN
                                Trial Attorney, Public Integrity Section
                                Peter.Nothstein@usdoj.gov
                                Criminal Division
                                U.S. Department of Justice
                                1331 F Street, NW
                                3rd Floor
                                Washington, DC, 20005
                                Telephone: (202) 514-1412


                                DATED: December 20, 2019




                                           1
Case 3:19-cr-00001-TJC-PDB Document 76 Filed 12/20/19 Page 2 of 2 PageID 812
US v. JOHN NETTLETON                                     Case No. 3:19-cr-0001-TJC-PDB


                            CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on this date, I electronically filed the foregoing

pleading with the Clerk of the Court using the CM/ECF system, which will send

notification of such filing to the attorneys of record for the defendant.

Dated: December 20, 2019                   /s/ Peter M. Nothstein
                                         Todd Gee, Deputy Chief
                                         Peter M. Nothstein, Trial Attorney
                                         Public Integrity Section
                                         Criminal Division
                                         U.S. Department of Justice




                                            2
Case 3:19-cr-00001-TJC-PDB Document 76-1 Filed 12/20/19 Page 1 of 36 PageID 813



                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                        JACKSONVILLE DIVISION

 UNITED STATES OF AMERICA,

             Government    X

 v                                        Case No 3:19-cr-0001-TJC-PDB

 JOHN R NETTLETON                                      Evidentiary
                                                  X    Trial
             Defendant



Exhibit   Date/Witness Date/Witness
                                    Witness                 Description
Number     Identified   Admitted
                                                 Stipulation: Discovery, recovery,
     1                                           identification, and chain-of-
                                                 custody of body
                                                 Stipulation: DNA testing of
     2                                           suspected blood swabs taken from
                                                 Defendant’s residence
                                                 Stipulation: Discovery and DNA
     3                                           testing of paper towel with
                                                 suspected blood
                                                 Stipulation: Toxicology reports of
     4                                           Dr. George Jackson
                                                 Stipulation: Authenticity and
                                                 admissibility of telephone records,
     5                                           reports on downloads of electronic
                                                 devices, and summary charts
                                                 Map – Overview of GTMO
     6                                           [00451138]
Case 3:19-cr-00001-TJC-PDB Document 76-1 Filed 12/20/19 Page 2 of 36 PageID 814
 US v JOHN NETTLETON                               Case No 3:19-cr-0001-TJC-PDB


                                                 Map – Overview of GTMO
  7                                              (Windward Side)
                                                 [00451134][00451134]
                                                 Map – Deer Point
  8                                              [00451135]00451135]
                                                 Map – Location of Recovery of
  9                                              Tur’s Body [00451136]

 10                                              Reserved
                                                 L. Tur Cell Phone Nokia Model
 11                                              RM-975 (S/N 353047062574912)
                                                 [00442516-00442677]
                                                 L. Tur Cell Phone Nokia Model
 12                                              RM-975 ( S/N 353047068259575)
                                                 [00441295-00441309]
                                                 Capt. Nettleton Blackberry Curve
 13                                              9220 (IMEI 352660058277471)
                                                 [00442224-00442238]
                                                 Julia Nettleton iPad (S/N
 14                                              DMQHQQ5PDJ8T) [00442516-
                                                 00442677]
                                                 R. Nettleton’s iPhone (S/N
 15                                              C8PHX17MDTFD) [00441295-
                                                 00441309]
                                                 Mobile Data Extraction of T.
 16                                              Heath's iPhone [00440995]
                                                 Mobile Data Extraction of K.
 17                                              Wirfel Blackberry [00440995]
                                                 Mobile Data Extraction of L. Tur's
 18                                              phone [00440995]
                                                 Mobile Data Extractions of L. Tur
                                                 Cell Phones Nokia Model RM-
 19
                                                 975, (S/N 353047062574912) and
                                                 Nokia Model RM-975 (S/N



                                      2
Case 3:19-cr-00001-TJC-PDB Document 76-1 Filed 12/20/19 Page 3 of 36 PageID 815
 US v JOHN NETTLETON                               Case No 3:19-cr-0001-TJC-PDB


                                                 35304706825975) [00268233-
                                                 00268474]
                                                 Mobile Data Extraction of Capt.
                                                 Nettleton Blackberry Curve 9220
 20                                              (IMEI 352660058277471)
                                                 [00440995]
                                                 Mobile Data Extraction of K.
 21                                              McManus's iPad Mini [004400995]
                                                 Mobile Data Extraction of L.
 22                                              Nettleton's phone [00440995]
                                                 Mobile Data Extraction of Julia
 23                                              Nettleton’s iPad [00440995]
                                                 Printed excerpt of Mobile Data
                                                 Extraction of Julia Nettleton’s iPad
 24                                              [10/22/15, GJ Ex 1] [00445548-
                                                 00445550]
                                                 Mobile Data Extraction of R.
 25                                              Nettleton Phone (S/N
                                                 C8PHX17MDTFD) [00440995]
                                                 Phone Records for Ext 7887
 26                                              (Nettleton Residence) [0267561-
                                                 0267571]
                                                 GTMO Telephone Records
 27                                              [0268771-0268816]
                                                 Summary Chart of Telephone
                                                 Records and Device Downloads
 28                                              from Jan. 9 to Jan. 11, 2015
                                                 [00450471-00450514]
                                                 Summary Chart of Julia Nettleton
 29                                              Communications from Jan. 9 to
                                                 Jan. 10, 2015 [00450457-00450470]

30-34                                            Reserved
                                                 Charge of Command [00444195-
 35                                              00444201]

                                      3
Case 3:19-cr-00001-TJC-PDB Document 76-1 Filed 12/20/19 Page 4 of 36 PageID 816
 US v JOHN NETTLETON                               Case No 3:19-cr-0001-TJC-PDB


                                                 Swab from bottom of west handrail
36(a)                                            of walkway to boat dock
                                                 Swab from north end of handrail of
36(b)                                            walkway to boat dock
                                                 Swab from south end of handrail
36(c)                                            of walkway to boat dock
                                                 Swab from curb near fold down
36(d)                                            stairs on boat dock
                                                 Swab from concrete steps on east
36(e)                                            side of boat dock
37(a)-                                           Reserved
37(e)
                                                 Two swabs from AT&T telephone
37(f)                                            on kitchen counter near bar area
                                                 entryway
                                                 Swab from wall (57” from floor) in
37(g)                                            corner between sitting area and
                                                 dining room/living room
                                                 Swab from wall (50” from floor) in
37(h)                                            corner between sitting area and
                                                 dining room/living room

37(i)                                            Two swabs from dining area wall

 38                                              Bloody Paper Towel

39(a)                                            Reserved
                                                 Two swabs from left side of sink in
39(b)                                            downstairs master bathroom
                                                 Two swabs from right side of sink
39(c)                                            in downstairs master bathroom
                                                 Two swabs from sink drain in
39(f)                                            master bathroom
                                                 Two swabs from corner of green
39(h)                                            trunk in sitting room


                                      4
Case 3:19-cr-00001-TJC-PDB Document 76-1 Filed 12/20/19 Page 5 of 36 PageID 817
 US v JOHN NETTLETON                               Case No 3:19-cr-0001-TJC-PDB


                                                 Two swabs from front side of green
39(i)                                            trunk in sitting room
                                                 Two swabs from side of green
39(j)                                            trunk

39(k)                                            Two swabs from sitting room floor

39(l)                                            Two swabs from sitting room floor

39(m)                                            Two swabs from sitting room floor

39(n)                                            Two swabs from sitting room floor

39(o)                                            Two swabs from sitting room floor
                                                 Two swabs from door frame
39(p)                                            between sitting room and bar area
                                                 (east side)
                                                 Two swabs from door frame
39(q)                                            between sitting room and bar area
                                                 (east side)
                                                 Two swabs from door frame
39(r)                                            between sitting room and bar area
                                                 (west side)
                                                 Two swabs from door frame
39(s)                                            between sitting room and bar area
                                                 (west side)
                                                 Two swabs from glass on door
39(t)                                            between living room hall and bar
                                                 area
                                                 Two swabs from exterior door of
39(u)                                            living room hallway to outside
                                                 Two swabs from interior door
39(v)                                            handle of exterior door of living
                                                 room hallway to outside
                                                 Two swabs from door between bar
39(w)                                            area and living room hallway

40-43                                            Reserved

                                      5
Case 3:19-cr-00001-TJC-PDB Document 76-1 Filed 12/20/19 Page 6 of 36 PageID 818
 US v JOHN NETTLETON                               Case No 3:19-cr-0001-TJC-PDB


44(a)                                            Two swabs from table in kitchen

                                                 Two swabs from chair in kitchen,
44(b)                                            middle of south end
                                                 Two swabs from north side of
44(c)                                            kitchen/bar area doorway
                                                 Two swabs from south side of
44(d)                                            kitchen/bar area doorway
                                                 Two swabs from door area to
44(e)                                            kitchen /bar
                                                 Swab from Black shelf - north edge
44(f)                                            of bottom shelf
                                                 Swab from Black shelf - west edge
44(g)                                            of bottom shelf
                                                 Two swabs from wall of bar area
44(h)                                            between shelves
                                                 Two swabs from wall of bar area
44(i)                                            between shelves
                                                 Two swabs from south side, top
44(j)                                            left corner of butcher block table in
                                                 northwest corner of bar area
                                                 Two swabs from right half of south
44(k)                                            side of butcher block table in
                                                 northwest corner of bar
                                                 Two swabs from bottom of the
                                                 southwest corner of butcher block
44(l)                                            table in northwest corner of bar
                                                 area
                                                 Two swabs from top left corner of
44(m)                                            east side of butcher block table in
                                                 northwest corner of bar area
                                                 Two swabs from southeast leg of
44(n)                                            butcher block table in northwest
                                                 corner of bar

                                      6
Case 3:19-cr-00001-TJC-PDB Document 76-1 Filed 12/20/19 Page 7 of 36 PageID 819
 US v JOHN NETTLETON                               Case No 3:19-cr-0001-TJC-PDB


                                                 Two swabs from southeast leg of
44(o)                                            butcher block table in northwest
                                                 corner of bar area
                                                 Two swabs from bottom middle of
44(p)                                            east side of butcher block table in
                                                 northwest corner of bar area
                                                 Two swabs from northeast leg
                                                 facing inside and underneath
44(q)                                            butcher block table in northwest
                                                 corner of bar area
                                                 Two swabs from inside lower
                                                 portion of northeast leg of butcher
44(r)                                            block table in northwest corner of
                                                 bar area
                                                 Two swabs from northwest leg of
44(s)                                            butcher block table in northwest
                                                 corner of bar area
                                                 Two swabs from Butcher block
                                                 table in northwest corner of bar
44(t)                                            area - 2 swabs from lower portion
                                                 of northeast leg of butcher block
                                                 Two swabs from Butcher block
                                                 table in northwest corner of bar
44(u)                                            area - 2 swabs from wall behind
                                                 southwest side of butcher block
                                                 Two swabs from wall behind
44(v)                                            southeast corner of butcher block
                                                 table
                                                 Two swabs from floor underneath
44(w)                                            southeast portion of butcher block
                                                 table
                                                 Two swabs from wall behind north
44(x)                                            side of butcher block table
                                                 Two swabs from wall behind north
44(y)                                            side of butcher block table


                                      7
Case 3:19-cr-00001-TJC-PDB Document 76-1 Filed 12/20/19 Page 8 of 36 PageID 820
 US v JOHN NETTLETON                               Case No 3:19-cr-0001-TJC-PDB


                                                 Two swabs from light switch on
 44(z)                                           north wall above butcher block
                                                 table
                                                 Two swabs from wall behind
44(aa)                                           northwest corner of butcher block
                                                 table
                                                 Two swabs from underneath north
44(bb)                                           edge of butcher block table
                                                 Two swabs from floor underneath
44(cc)                                           southeast corner of butcher block
                                                 table
                                                 Two swabs from picture from on
44(dd)                                           west wall of bar area
                                                 Two swabs from door frame of
44(ee)                                           exterior of exterior door
                                                 Two swabs from glass outside of
44(ff)                                           exterior of exterior hallway door
                                                 Two swabs from hallway side of
44(gg)                                           door separating bar area and
                                                 hallway
                                                 Two swabs from hinge edge
44(hh)                                           (interior) of bar door
44(ii) –                                         Reserved
 44(ll)
                                                 Two swabs from sink faucet
44(mm)                                           handles in bar area
                                                 Two swabs from counter near sink
44(nn)                                           and soap dispenser in bar area

45-52                                            Reserved
                                                 Swab taken from bottom-side of
 53(c)                                           shelf of bookcase
                                                 Swab taken from bottom-side of
 53(d)                                           Shelf E of bookcase


                                      8
Case 3:19-cr-00001-TJC-PDB Document 76-1 Filed 12/20/19 Page 9 of 36 PageID 821
 US v JOHN NETTLETON                               Case No 3:19-cr-0001-TJC-PDB


                                                 Swab taken from bottom-side of
53(e)                                            Shelf D of bookcase
                                                 Swab taken from bottom-side of
53(f)                                            Shelf C of bookcase
                                                 Swab taken from bottom-side of
53(g)                                            Shelf C of bookcase
                                                 Swab taken from bottom-side of
53(h)                                            top shelf of bookcase
                                                 Swab taken from side face of rail
53(i)                                            labeled G
                                                 Swab from area A1 on rear side of
53(j)                                            rail labelled A

 54                                              Reserved
                                                 Blood Diagram – Sitting Room
 55                                              [00451178]
                                                 Blood Diagram – Kitchen
 56                                              [00451174]
                                                 Blood Diagram – Bar Room
 57                                              [00451167]
                                                 Blood Diagram – Hallway
 58                                              [00451173]
                                                 Diagram – Whole House
 59                                              [004497289731]
                                                 Blood Diagram – Whole House
 60                                              [00449731]

 61                                              Blood Diagram – Dock [00451170]

 62                                              Reserved
                                                 Autopsy Report prepared by Dr.
 63                                              Christopher J. Gordon 00442383-
                                                 00442390
                                                 Reports of Toxicology
 64
                                                 Examination prepared by Dr.

                                      9
Case 3:19-cr-00001-TJC-PDB Document 76-1 Filed 12/20/19 Page 10 of 36 PageID 822
 US v JOHN NETTLETON                               Case No 3:19-cr-0001-TJC-PDB


                                                 Gregory Jackson [00442391-
                                                 00442394

 65                                              Certificate of Death [00442395]

 66                                              10 USC § 5947 [00449482]
                                                 US Navy Regulations [00449732-
 67                                              00449951]
                                                 US Navy Regulations, Ch 8
 68                                              [00449789- 00449800]
                                                 US Navy Regulation Ch 8, § 1, art
 69                                              0802 (also codified at 32 CFR §
                                                 700.802) [00449791-00449792]
                                                 US Navy Regulation Ch 8, § 1, art
 70                                              0815 (also codified at 32 CFR §
                                                 700.815)[00449795]
                                                 US Navy Regulation Ch 8, § 1, art
 71                                              0820 [00449797]
                                                 US Navy Regulation Ch 8, § 1, art
 72                                              0826 (also codified at 32 CFR §
                                                 700.826) [00449798]
                                                 OPNAVINST 553014E (also
                                                 referred to as the Physical Security
 73                                              and Law Enforcement Program),
                                                 Chapter 3, § 0300(a) [00449528-
                                                 00449622]
                                                 CNRSE Notice 5214 [00449486-
 74                                              00449493]
                                                 OPNAVINST 31006H [00449494-
 75                                              00449527]
                                                 UCMJ 107 – False Official
 76                                              Statement [00449623]

 77                                              UCMJ 128 – Assault [00449624]
                                                 UCMJ 133 – Conduct
 78                                              Unbecoming [00449625]

                                      10
Case 3:19-cr-00001-TJC-PDB Document 76-1 Filed 12/20/19 Page 11 of 36 PageID 823
 US v JOHN NETTLETON                               Case No 3:19-cr-0001-TJC-PDB


                                                 UCMJ 134 – General Article
 79                                              [00449626]
                                                 1/12/15 anonymous on-line
 80                                              complaint sent to the Navy OIG
                                                 [00441611-00441614]
                                                 Written Statement of Adm. Mary
 81                                              Jackson on 6/5/15 [00443086-
                                                 00443090]
                                                 Calendar for January 2015 [to be
 82                                              provided]
                                                 Adm. Mary Jackson notes
 83                                              [00444911]
                                                 Autopsy Photo: Overall view of
 84                                              body waist up [00448917]
                                                 Autopsy Photo: Overall view of
 85                                              body waist down [00448918]
                                                 Autopsy Photo: Laceration above
 86                                              right eye [00448943-A]

                                                 Autopsy Photo: Rib cage
 87                                              [00448960]
                                                 Autopsy Photo: Rib cage
 88                                              [00448962]
                                                 Autopsy Photo: Side of body
 89                                              [00448963]
                                                 Body Recovery Photo: View of
 90                                              Body [00448980]
                                                 Body Recovery Photo: View of
 91                                              body after recovery, waist up
                                                 [00448974]
                                                 Body Recovery Photo: View of
 92                                              body after recovery waist down
                                                 [00448976]



                                      11
Case 3:19-cr-00001-TJC-PDB Document 76-1 Filed 12/20/19 Page 12 of 36 PageID 824
 US v JOHN NETTLETON                               Case No 3:19-cr-0001-TJC-PDB


                                                 Body Recovery Photo: Picture of
 93                                              Chris Tur’s credit card and wallet
                                                 [0044892]
                                                 Body Recovery Photo: Picture of
 94                                              Chris Tur’s driver’s license found
                                                 in his wallet [0044983]
                                                 Morgue Photo: Keys and other
 95                                              items found in Chris Tur’s pockets
                                                 at the morgue [00449007]
                                                 Morgue Photo: Lighter and change
 96                                              found in Chris Tur’s pockets at the
                                                 morgue [00449013]
                                                 Paper Towel Discovery: view of
 97                                              towel [00449036]
                                                 Paper Towel Discovery: close up
 98                                              view of paper towel [00449039]
                                                 Photograph: GITMO watch tower
 99                                              [00448674]

 100                                             Photograph: Port area [00448693]

 101                                             Photograph: Port area [00448694]
                                                 Photograph: Fueling barge
 102                                             [00448816]
                                                 Photograph: Bayview exterior and
 103                                             sign [00448679]
                                                 Photograph: Bayview driveway
 104                                             [00448680]
                                                 Photograph: Internal view of entry
 105                                             way to the Bayview Club
                                                 [00448774]
                                                 Photograph: Side of Bayview Club
 106                                             [00448775]
                                                 Photograph: Photo of sign for
 107                                             Bayview Club [00448776]

                                      12
Case 3:19-cr-00001-TJC-PDB Document 76-1 Filed 12/20/19 Page 13 of 36 PageID 825
 US v JOHN NETTLETON                               Case No 3:19-cr-0001-TJC-PDB


                                                 Photograph: Front view of
 108                                             Bayview Club [00448777]
                                                 Photograph: Back of Bayview Club
 109                                             [00448778]
                                                 Photograph: Parking lot across
 110                                             from Bayview w/view of Deer
                                                 Point Sign [00448779]
                                                 Photograph: Bayview at night
 111                                             [00448909]
                                                 Photograph: Bayview at night
 112                                             [00448910]
                                                 Photograph: Bayview at night
 113                                             [00448881]
                                                 Photograph: Bayview at night
 114                                             [00448882]
                                                 Photograph: Bayview parking lot
 115                                             at night [00448883]
                                                 Photograph: Bayview Parking Lot
 116                                             looking towards officers’ quarters
                                                 [00448830]
                                                 Photograph: Bayview interior
 117                                             [00448832]
                                                 Photograph: Patio Seating
 118                                             overlooking water/Bayview
                                                 exterior [00448833]
                                                 Photograph: Patio Seating
 119                                             overlooking water/Bayview
                                                 exterior [00448834]
                                                 Photograph: Patio Seating
 120                                             overlooking water/Bayview
                                                 exterior [00448835]




                                      13
Case 3:19-cr-00001-TJC-PDB Document 76-1 Filed 12/20/19 Page 14 of 36 PageID 826
 US v JOHN NETTLETON                               Case No 3:19-cr-0001-TJC-PDB


                                                 Photograph: Event Room
 121                                             w/Piano-Bayview interior
                                                 [00448836]
                                                 Photograph: Event
 122                                             Room/Bayview interior
                                                 [00448837]
                                                 Photograph: Event
 123                                             Room/Bayview interior
                                                 [00448838]
                                                 Photograph: Event
 124                                             Room/Bayview Interior
                                                 [00448838]
                                                 Photograph: Event
 125                                             Room/Bayview Interior
                                                 [00448840]
                                                 Photograph: Event
 126                                             Room/Bayview interior
                                                 [00448841]
                                                 Photograph: Bayview lobby
 127                                             [00448866]
                                                 Photograph: Bayview lobby
 128                                             [00448867]
                                                 Photograph: Bayview lobby
 129                                             [00448868]
                                                 Photograph: Bayview patio
 130                                             [00448869]
                                                 Photograph: Bayview patio
 131                                             [00448870]
                                                 Photograph: Bayview patio
 132                                             [00448871]
                                                 Photograph: Bayview exterior
 133                                             [00448677]




                                      14
Case 3:19-cr-00001-TJC-PDB Document 76-1 Filed 12/20/19 Page 15 of 36 PageID 827
 US v JOHN NETTLETON                               Case No 3:19-cr-0001-TJC-PDB


                                                 Photograph: Bayview exterior
 134                                             [00448678]
                                                 Photograph: Internal view of entry
 135                                             way to the Bayview Club
                                                 [00448774]
                                                 Photograph: Side of Bayview Club
 136                                             [00448775]
                                                 Photograph: Bayview Parking lot
 137                                             looking towards officers’ quarters
                                                 [00448830]
                                                 Photograph: View of Bayview
 138                                             from water [00448904]
                                                 Photograph: Leeward Side
 139                                             [00448905]
                                                 Photograph: Leeward Side
 140                                             [00448906]
                                                 Photograph: Leeward Side
 141                                             [00448907]
                                                 Photograph: Leeward Side
 142                                             [00448908]
                                                 Photograph: Bayview at night
 143                                             [0448909]
                                                 Photograph: Rick's Bar (stage area)
 144                                             [00448842]
                                                 Photograph: Rick's Bar (bar area)
 145                                             [00448843]
                                                 Photograph: Rick's Bar (bar area)
 146                                             [00448844]
                                                 Photograph: Rick's Bar (seating
 147                                             area) [00448845]
                                                 Photograph: Rick's Bar (billiard
 148                                             tables) [00448846]


                                      15
Case 3:19-cr-00001-TJC-PDB Document 76-1 Filed 12/20/19 Page 16 of 36 PageID 828
 US v JOHN NETTLETON                               Case No 3:19-cr-0001-TJC-PDB


                                                 Photograph: Rick's Bar (doorway
 149                                             view from inside) [00448847]
                                                 Photograph: Rick's Bar (stage area)
 150                                             [00448848]
                                                 Photograph: Rick's Bar (window to
 151                                             outside seating) [00448849]
                                                 Photograph: Rick's Bar (restroom)
 152                                             [00448850]
                                                 Photograph: Hanger Deck (Bar)
 153                                             [00448851]
                                                 Photograph: Hanger Deck
 154                                             (staircase) [00448852]
                                                 Photograph: Hanger Deck
 155                                             (doorway) [00448853]
                                                 Photograph: Hanger Deck
 156                                             (doorway)[00448854]
                                                 Photograph: Hanger Deck (Bar)
 157                                             [00448855]
                                                 Photograph: Hanger Deck (Bar)
 158                                             [00448856]
                                                 Photograph: Hanger Deck (Bar)
 159                                             [00448857]
                                                 Photograph: Hanger Deck
 160                                             (staircase) [00448858]
                                                 Photograph: Hanger Deck
 161                                             (exterior) [00448859]
                                                 Photograph: Hanger Deck
 162                                             (exterior) [00448860]
                                                 Photograph: Hanger Deck (ladies’
 163                                             restroom) [00448861]
                                                 Photograph: Hanger Deck (ladies’
 164                                             restroom) [00448862]

                                      16
Case 3:19-cr-00001-TJC-PDB Document 76-1 Filed 12/20/19 Page 17 of 36 PageID 829
 US v JOHN NETTLETON                               Case No 3:19-cr-0001-TJC-PDB


                                                 Photograph: Hanger Deck (ladies’
 165                                             restroom) [00448863]
                                                 Photograph: Hanger Deck (ladies’
 166                                             restroom) [00448864]
                                                 Photograph: Hanger Deck (ladies’
 167                                             restroom) [00448865]

 168                                             Photograph: Tiki Bar [00448872]
                                                 Photograph: Tiki Bar Exterior
 169                                             [00448676]

 170                                             Photograph: Tiki Bar [00448873]
                                                 Photograph: Tiki Bar Patio
 171                                             [00448874]
                                                 Photograph: Tiki Bar Patio
 172                                             [00448875]
                                                 Photograph: Tiki Bar Patio
 173                                             [00448876]
                                                 Photograph: Tiki Bar Patio
 174                                             [00448877]
                                                 Photograph of NEX Area
 175                                             [00448780]
                                                 Photograph: Deer Point Sign
 176                                             [00448681
                                                 Photograph: Deer Point Road
 177                                             View [00448734]
                                                 Photograph: View of Deer Point
 178                                             from Water [00448785]
                                                 Photograph: View of Deer Point
 179                                             from Water [00448786]
                                                 Photograph of Windward Area
 180                                             [00448787]




                                      17
Case 3:19-cr-00001-TJC-PDB Document 76-1 Filed 12/20/19 Page 18 of 36 PageID 830
 US v JOHN NETTLETON                               Case No 3:19-cr-0001-TJC-PDB


                                                 Photograph: View of Deer Point
 181                                             from Water [00448788]
                                                 Photograph: Guantanamo Bay
 182                                             [00448793]
                                                 Photograph: View of Deer Point
 183                                             from Water [00448789]
                                                 Photograph: View of Deer Point
 184                                             from Water [00448790]
                                                 Photograph: View of Deer Point
 185                                             from Water [00448791]
                                                 Photograph: View of Deer Point
 186                                             from Water [00448795]
                                                 Photograph: View of Deer Point
 187                                             from Water [00448794]
                                                 Photograph: Driveway on the
 188                                             Right Side of Captain’s House
                                                 [0448736]
                                                 Photograph: Front Facing View of
 189                                             Captain’s House [00448737]
                                                 Photograph: Front Facing View of
 190                                             Captain’s House [00448738]
                                                 Photograph: Front Facing View of
 191                                             Captain’s House [00448739]
                                                 Photograph: Front Facing View of
 192                                             Captain’s House [00448740]
                                                 Photograph: Side Facing View of
 193                                             Captain’s House [00448741]
                                                 Photograph: Side Facing View of
 194                                             Captain’s House [00448742]
                                                 Photograph: View of Entrance to
 195                                             Private Boat Dock [00448743]



                                      18
Case 3:19-cr-00001-TJC-PDB Document 76-1 Filed 12/20/19 Page 19 of 36 PageID 831
 US v JOHN NETTLETON                               Case No 3:19-cr-0001-TJC-PDB


                                                 Photograph: Side Facing View of
 196                                             the Captain’s House [00448744]
                                                 Photograph: View of the Captain’s
 197                                             Backyard [00448745]
                                                 Photograph: View of the Back of
 198                                             the Captain’s House [00448746]
                                                 Photograph: View of the Back of
 199                                             the Captain’s House [00448747]
                                                 Photograph: View of the Back of
 200                                             the Captain’s House [00448748]
                                                 Photograph: View of the Back of
 201                                             the Captain’s House [00448749]
                                                 Photograph: View of the Back of
 202                                             the Captain’s House [00448750]
                                                 Photograph: View of the Back of
 203                                             the Captain’s House [00448751]
                                                 Photograph: View of the Back of
 204                                             the Captain’s House [00448752]
                                                 Photograph: View of the Back of
 205                                             the Captain’s House [00448753]
                                                 Photograph: View of Captain’s
 206                                             Backyard towards 2nd Floor
                                                 Bedroom [00448754]
                                                 Photograph: View of the Back of
 207                                             the Captain’s House [00448755]
                                                 Photograph: Front Courtyard of
 208                                             Captain’s House [00448682]
                                                 Photograph: Front Yard of
 209                                             Captain’s Residence [00448697]
                                                 Photograph: Front of Captain’s
 210                                             Residence [00448698]



                                      19
Case 3:19-cr-00001-TJC-PDB Document 76-1 Filed 12/20/19 Page 20 of 36 PageID 832
 US v JOHN NETTLETON                               Case No 3:19-cr-0001-TJC-PDB


                                                 Photograph: Exterior of Captain’s
 211                                             House [00448683]
                                                 Photograph: Entrance to Captain’s
 212                                             Private Dock [00448684]
                                                 Photograph: Entrance to Captain’s
 213                                             Private Dock [00448685]
                                                 Photograph: Front yard of
 214                                             Captain’s Residence [00448697]
                                                 Photograph: Front of Captain’s
 215                                             Residence [00448698]
                                                 Photograph: Ground to the Left
 216                                             Side of Captain’s Boat Dock
                                                 [00448701]
                                                 Photograph: Ground to the Right
 217                                             of Captain’s Boat Dock [00448702]
                                                 Photograph: Landscape Near
 218                                             Captain’s Private Boat Dock
                                                 [00448705]
                                                 Photograph: Path to the Left of
 219                                             Captain’s Boat Dock [00448706]
                                                 Photograph: Landscape Near
 220                                             Captain’s Boat Dock [00448707]
                                                 Photograph: Overview of
 221                                             Captain’s Boat Dock [00448708]
                                                 Photograph: Path to the Left of
 222                                             Captain’s Boat Dock [00448709]
                                                 Photograph: Overview of
 223                                             Captain’s Boat Dock [00448710]
                                                 Photograph: Path to the Left of
 224                                             Captain’s Boat Dock [00448711]
                                                 Photograph: Landscape Near
 225                                             Captain’s Boat Dock [00448712]


                                      20
Case 3:19-cr-00001-TJC-PDB Document 76-1 Filed 12/20/19 Page 21 of 36 PageID 833
 US v JOHN NETTLETON                               Case No 3:19-cr-0001-TJC-PDB


                                                 Photograph: Railing on Captain’s
 226                                             Boat Dock [00448713]
                                                 Photograph: Stairs Leading to path
 227                                             on Captain’s Boat Dock [0448714]
                                                 Photograph: Railing on Captain’s
 228                                             Boat Dock [00448715]
                                                 Photograph: Railing on Captain’s
 229                                             Boat Dock [00448716]
                                                 Photograph: Overview of
 230                                             Captain’s Boat Dock [00448717]
                                                 Photograph: Overview of
 231                                             Captain’s Boat Dock [00448718]
                                                 Photograph: Water Bank to the
 232                                             Right of Captain’s Boat Dock
                                                 [00448719]
                                                 Photograph: Water Bank to the
 233                                             Left of Captain’s Boat Dock
                                                 [0448720]
                                                 Photograph: View from Captain’s
 234                                             Boat Dock Facing Towards
                                                 Bayview [00448721]
                                                 Photograph: View from Captain’s
 235                                             Boat Dock Facing Towards
                                                 Bayview [00448722]
                                                 Photograph: View from Captain’s
 236                                             Boat Dock Facing Towards
                                                 Bayview [00448723]
                                                 Photograph: View from Captain’s
 237                                             Boat Dock Facing Towards Deer
                                                 Point[00448724]
                                                 Photograph: Captain’s Boat Slip
 238                                             on Dock [00448725]




                                      21
Case 3:19-cr-00001-TJC-PDB Document 76-1 Filed 12/20/19 Page 22 of 36 PageID 834
 US v JOHN NETTLETON                               Case No 3:19-cr-0001-TJC-PDB


                                                 Photograph: Photo inside of
 239                                             Captain’s Dock [00448727]
                                                 Photograph: Photo inside of
 240                                             Captain’s Boat Dock Towards
                                                 Bayview [00448728]
                                                 Photograph: View from Captain’s
 241                                             Boat Dock Towards Bayview
                                                 [00448729]
                                                 Photograph: View from Captain’s
 242                                             Boat Dock Towards Bayview
                                                 [00448730]
                                                 Photograph: View of Captain’s
 243                                             House from dock [00448731]
                                                 Photograph: View of Guantanamo
 244                                             Bay from dock [00448732]
                                                 Photograph: View from Captain’s
 245                                             Boat Dock [00448733]
                                                 Photograph: Side Door of
 246                                             Captain’s House [00448759]
                                                 Photograph: Stairs inside of
 247                                             Captain’s House- Side door of
                                                 Captain’s House [0448760]
                                                 Photograph: Living Room View
 248                                             Towards Sitting Room [00448761]
                                                 Photograph: Side Door Inside of
 249                                             Captain’s House [00448762]
                                                 Photograph: Stairway Inside
 250                                             Captain’s House [00448763]
                                                 Photograph: View of Outside from
 251                                             2nd Floor Window [00448766]
                                                 Photograph: Second Floor Stairs
 252                                             Inside of Captain’s House
                                                 [00448768]


                                      22
Case 3:19-cr-00001-TJC-PDB Document 76-1 Filed 12/20/19 Page 23 of 36 PageID 835
 US v JOHN NETTLETON                               Case No 3:19-cr-0001-TJC-PDB


                                                 Photograph: Lounging Area
 253                                             Outside of the Captain’s House
                                                 [00448769]
                                                 Photograph: View of Street from
 254                                             the Side of The Captain’s House
                                                 [00448770]
                                                 Photograph: Lounging Area
 255                                             Outside of the Captain’s House
                                                 [00448771]
                                                 Photograph: View of Street from
 256                                             the Side of The Captain’s House
                                                 [00448772]
                                                 Photograph: View of Street from
 257                                             the Side of The Captain’s House
                                                 [00448773]
                                                 Photograph: View of Deer Point
 258                                             [00448800]
                                                 Photograph: View of Capitan’s
 259                                             Boat Dock [00448804]
                                                 Photograph: View of Captain’s
 260                                             House [00448810]
                                                 Photograph: View of Captain’s
 261                                             House [00448811]
                                                 Photograph: View of Bayview
 262                                             from Water [00448813]
                                                 Photograph: View of Bayview
 263                                             Area from Water [00448815]
                                                 Photograph: Bayview parking lot
 264                                             at night [00448883]
                                                 Photograph: Captain’s residence at
 265                                             night [00448880]
                                                 Photograph: Panoramic of
 266                                             Nettleton Boat Dock [00448884]


                                      23
Case 3:19-cr-00001-TJC-PDB Document 76-1 Filed 12/20/19 Page 24 of 36 PageID 836
 US v JOHN NETTLETON                               Case No 3:19-cr-0001-TJC-PDB


                                                 Photograph: Panoramic of
 267                                             Nettleton Boat Dock [00448885]
                                                 Photograph: Captain’s Boat Dock
 268                                             [00448886]
                                                 Photograph: Captain’s Boat Dock
 269                                             [00448887]
                                                 Photograph: Captain’s Boat Dock
 270                                             [00448888]
                                                 Photograph: Captain’s Boat Dock
 271                                             [00448889]
                                                 Photograph: Captain’s Boat Dock
 272                                             [00448890]
                                                 Photograph: Captain’s Residence
 273                                             [00448891]
                                                 Photograph: Captain’s Residence
 274                                             [00448892]
                                                 Photograph: View of Captain’s
 275                                             Residence from water [00448893]
                                                 Photograph: View of Captain’s
 276                                             Residence from water [00448894]
                                                 Photograph: View of Bayview
 277                                             from water [00448895]
                                                 Photograph: View of Deer Point
 278                                             from water [00448896]
                                                 Photograph: View of Deer Point
 279                                             from water [00448897]
                                                 Photograph: View of Captain’s
 280                                             Residence from water [00448898]
                                                 Photograph: View of Officers’
 281                                             Landing from water [00448899]
                                                 Photograph: View of Captain’s
 282                                             boat dock from water [00448900]

                                      24
Case 3:19-cr-00001-TJC-PDB Document 76-1 Filed 12/20/19 Page 25 of 36 PageID 837
 US v JOHN NETTLETON                               Case No 3:19-cr-0001-TJC-PDB


                                                 Photograph: View of Captain’s
 283                                             house from water [00448901]
                                                 Photograph: View of Captain’s
 284                                             house from water [00448902]

 285                                             Reserved
                                                 Photograph: Tur Residence
 286                                             Exterior [00448686]
                                                 Photograph: Area of Tur
 287                                             Residence [00448687]
                                                 Photograph: Area of Tur
 288                                             Residence [00448688]
                                                 Photograph: Caribbean Circle
 289                                             Neighborhood/Area of Tur
                                                 Residence [00448689]
                                                 Photograph: Landscape near
 290                                             Caribbean Circle [00448690]
                                                 Photograph: Landscape near
 291                                             Caribbean Circle [00448691]
                                                 Photograph: View of Airport Area
 292                                             Leeward Side from water
                                                 [00448821]
                                                 Photograph: View of Airport Area
 293                                             Leeward Side from water
                                                 [00448822]
                                                 Photograph: View of Airport Area
 294                                             Leeward Side from water
                                                 [00448823]
                                                 Photograph: View of Airport Area
 295                                             Leeward Side from water
                                                 [00448824]
                                                 Photograph: View of Airport Area
 296                                             Leeward Side from water
                                                 [00448825]


                                      25
Case 3:19-cr-00001-TJC-PDB Document 76-1 Filed 12/20/19 Page 26 of 36 PageID 838
 US v JOHN NETTLETON                               Case No 3:19-cr-0001-TJC-PDB


                                                 Photograph: View of Airport Area
 297                                             Leeward Side from water
                                                 [00448826]
                                                 Photograph: View of Airport Area
 298                                             Leeward Side from water
                                                 [00448827]
                                                 Photograph: View of Airport Area
 299                                             Leeward Side from water
                                                 [00448828]

 300                                             Reserve
                                                 Photograph: sitting room
 301                                             [00449688]
                                                 Photograph: Close up of wall of
 302                                             sitting room [00449690]
                                                 Photograph: Close up of wall of
 303                                             sitting room [00449691]
                                                 Photograph: Close up of wall of
 304                                             sitting room (with scale)
                                                 [00449692]
                                                 Photograph: Green trunk
 305                                             [00449693]
                                                 Photograph: Close up of green
 306                                             trunk [00449694]
                                                 Photograph: Side of green trunk
 307                                             [00449695]
                                                 Photograph: Close up of side of
 308                                             green trunk [00449696]
                                                 Photograph: Close up of suspected
 309                                             blood on floor [00449697]

 310                                             Photograph: Tile floor [00449698]
                                                 Photograph: Side of leaning shelf
 311                                             [00449644]


                                      26
Case 3:19-cr-00001-TJC-PDB Document 76-1 Filed 12/20/19 Page 27 of 36 PageID 839
 US v JOHN NETTLETON                               Case No 3:19-cr-0001-TJC-PDB


                                                 Photograph: Bar room (front)
 312                                             [00449645]
                                                 Photograph: Bar room (angle)
 313                                             [00449646]
                                                 Photograph: Butcher’s block
 314                                             [00449647]
                                                 Photograph: Close up of Butcher’s
 315                                             Block [00449648]
                                                 Photograph: Close up of Butcher’s
 316                                             block leg (with scale) [00449649]
                                                 Photograph: Side of butcher’s
 317                                             block [00449650]
                                                 Photograph: Close up of butcher’s
 318                                             block leg [00449651]
                                                 Photograph: Floor below butcher’s
 319                                             block [00449652]
                                                 Photograph: Dimmer switch
 320                                             [00449653]
                                                 Photograph: Dimmer switch close
 321                                             up [00449654]
                                                 Photograph: Floor molding
 322                                             [00449655]
                                                 Photograph: Dimmer switch close
 323                                             up [00449656]
                                                 Photograph: Dimmer switch close
 324                                             up with scale [00449657]
                                                 Photograph: Floor below butcher’s
 325                                             block [00449658]
                                                 Photograph: Leaning shelf
 326                                             [00449659]
                                                 Photograph: Doorway from bar
 327                                             room to kitchen [00449683]

                                      27
Case 3:19-cr-00001-TJC-PDB Document 76-1 Filed 12/20/19 Page 28 of 36 PageID 840
 US v JOHN NETTLETON                               Case No 3:19-cr-0001-TJC-PDB


                                                 Photograph: Kitchen table
 328                                             [00449684]
                                                 Photograph: Close up of kitchen
 329                                             table and chair [00449685]
                                                 Photograph: Master bathroom
 330                                             [00449686]
                                                 Photograph: Bluestar of master
 331                                             bathroom sink [00449687]
                                                 Photograph: Dock right side railing
 332                                             [00449668]
                                                 Photograph: Dock right side
 333                                             railings [00449669]
                                                 Photograph: Dock right side railing
 334                                             and step [00449670]
                                                 Photograph: Steps from dock
 335                                             walkway to gravel path [00449671]
                                                 Photograph: Close up of step from
 336                                             walkway to gravel path [00449672]
                                                 Photograph: Steps to dock
 337                                             [00449673]
                                                 Photograph: Overview of walkway
 338                                             to dock [00449674]
                                                 Photograph: Close up of suspected
 339                                             blood with scale [00449675]
                                                 Photograph: Door from hallway to
 340                                             exterior [00449676]
                                                 Photograph: Close up of suspected
 341                                             blood and scale [00449677]
                                                 Photograph: Door between bar and
 342                                             hallway from hallway side
                                                 [00449678]



                                      28
Case 3:19-cr-00001-TJC-PDB Document 76-1 Filed 12/20/19 Page 29 of 36 PageID 841
 US v JOHN NETTLETON                               Case No 3:19-cr-0001-TJC-PDB


                                                 Photograph: Door between bar and
 343                                             hallway from hallway side
                                                 [00449679]
                                                 Photograph: Midrange of door
                                                 between bar and hallway from
 344                                             hallway side, showing two
                                                 suspected bloodstains [00449680]
                                                 Photograph: Close up of suspected
                                                 blood on door between bar and
 345                                             hallway from hallway side showing
                                                 two suspected bloodstains
                                                 [00449681]
                                                 Photograph: Close up of suspected
                                                 blood on door between bar and
 346                                             hallway from hallway side showing
                                                 two suspected blood stains
                                                 [00449682]
                                                 Photograph: Close up of suspected
                                                 blood on door between bar and
 347                                             hallway from hallway side
                                                 [00449675]
                                                 Photograph: sitting room
 348                                             [00450372]
                                                 Photograph: Close up of wall of
 349                                             sitting room [0045373]
                                                 Photograph: Close up of wall of
 350                                             sitting room [0045374]
                                                 Recorded Interview of Lara Tur
 351                                             [00449929]
                                                 Transcript of Recorded Interview
 352                                             of Lara Tur [00449230-00449346]
                                                 Recorded Interview Julia Nettleton
 353                                             (with Leslee Nettleton present)
                                                 [00449929]



                                      29
Case 3:19-cr-00001-TJC-PDB Document 76-1 Filed 12/20/19 Page 30 of 36 PageID 842
 US v JOHN NETTLETON                               Case No 3:19-cr-0001-TJC-PDB


                                                 Transcript of Recorded Interview
                                                 Julia Nettleton (with Leslee
 354                                             Nettleton present) [00449382-
                                                 00449460]
                                                 Recorded Interview of Capt.
 355                                             Nettleton [00449929]
                                                 Transcript of Recorded Interview
 356                                             of Capt. Nettleton Interview
                                                 [00449347-00449381]
                                                 1/11/15 email from XO Ross to J.
                                                 Crabtree, copying Capt. Nettleton,
 357                                             subject: re: Missing Person Navy
                                                 Blue (+att.) [00324435-00324437)
                                                 1/11/15 email from Capt.
                                                 Nettleton to J. Crabtree and XO
                                                 Ross, subject: OPREP-
 358                                             3NB/NAVSTA
                                                 GUANTANAMO BAY CU//
                                                 [00332357- 00332359]
                                                 1/11/15 email from Capt.
                                                 Nettleton to Adm. Jackson,
 359                                             copying Capt. Gray, XO Ross, and
                                                 others, subject: Re: Missing Person
                                                 [00332345- 00332346]
                                                 1/12/15 email from Capt. Gray to
                                                 Adm. Jackson and others, copying
                                                 Lt. Cmdr. Antonacci, subject: RE:
 360                                             CCIR: MEDIA INTEREST
                                                 (CCIR# 3b1) - GUANTANAMO
                                                 BAY, CUBA (FOUO) [00042122]
                                                 1/12/15 email from P. Bedsole to
                                                 Adm. Jackson, subject: ACTION:
 361                                             NEED TO TALK TO YOU RE
                                                 IG HOTLINE COMPLAINT
                                                 [00042125]
                                                 1/12/15 email from SA Snowdon
 362
                                                 to Capt. Nettleton, Capt. Gray, SA

                                      30
Case 3:19-cr-00001-TJC-PDB Document 76-1 Filed 12/20/19 Page 31 of 36 PageID 843
 US v JOHN NETTLETON                               Case No 3:19-cr-0001-TJC-PDB


                                                 Dunwoodie, and others, copying
                                                 XO Ross, subject: RE:
                                                 Transpiration to GITMO for NCIS
                                                 [00322693- 00322694]
                                                 1/12/15 email from Capt. Gray to
362-A                                            Adm. Jackson cc: Cwalina re: End
                                                 of Day [00042121]
                                                 1/12/15 email from SA Snowdon
                                                 to NCIS Agent Dunwoodie and
                                                 others forwarding a copy of the
 363                                             Inspector General complaint
                                                 received on 1/12/15 [00441609-
                                                 00441610]
                                                 1/13/15 email from Capt.
 364                                             Eldredge to Adm. Jackson, subject:
                                                 RE: Guidance [00042108]
                                                 1/13/15 email from SA Snowdon
                                                 to Adm. Jackson, copying SA
 365                                             Dunwoodie and others, subject:
                                                 Gitmo Case [00042119]
                                                 1/13/15 email from Capt.
                                                 Nettleton to Capt. Gray, subject:
 366                                             FW: Update on Guantanamo Bay
                                                 Loss. [00332457- 00332460]
                                                 1/14/15 email from Adm. Jackson
                                                 to Adm. Smith, copying Adm.
                                                 Jackson, Capt. Gray, and others,
 367                                             subject: LES/FOUO: NRSE: Issue
                                                 at NS Guantanamo Bay
                                                 [00042097- 00042098]
                                                 1/14/15 email from Adm. Jackson
                                                 to Adm. Jackson, copying Capt.
 368                                             Gray, subject: RE: Update on
                                                 Guantanamo Bay Loss.
                                                 [00042099- 00042101]
                                                 1/14/15 email from Capt. Gray to
 369
                                                 Adm. Jackson and Cdr. Evans,

                                      31
Case 3:19-cr-00001-TJC-PDB Document 76-1 Filed 12/20/19 Page 32 of 36 PageID 844
 US v JOHN NETTLETON                               Case No 3:19-cr-0001-TJC-PDB


                                                 subject: Gitmo travel for Tur
                                                 Family [00042104]
                                                 1/14/15 email from Capt.
 370                                             Nettleton to Capt. Gray, subject:
                                                 FW: C-12 Use [00332486]
                                                 1/15/15 email from M. Andrews
                                                 to Cdr. Snyder and Capt. Eldredge,
                                                 copying Adm. Jackson, Capt.
 371                                             Gray, and others, subject: Public
                                                 Affairs: NS Guantanamo Bay -
                                                 Proposed statement for use in
                                                 response to query only [00042139]
                                                 1/15/15 email from Cdr. Evans to
                                                 Adm. Jackson and Capt. Eldredge,
 372                                             subject: RE: GTMO GHOST as
                                                 discussed [00042140]
                                                 1/15/15 email from Adm. Jackson
                                                 to Capt. Nettleton and Capt. Gray,
                                                 copying XO Ross, K. Wirfel, and
 373                                             others, subject: RE: QUERY
                                                 FROM CAROL ROSENBERG
                                                 (UNCLASSIFIED) [00042143]
                                                 1/15/15 email from Cdr. Evans to
                                                 Adm. Jackson and SA Snowdon,
 374                                             copying Capt. Gray and others,
                                                 subject: RE: Trial Counsel to
                                                 GTMO [00042166]
                                                 1/15/15 email from Adm. Jackson
                                                 to Adm. Smith and Capt.
 375                                             Eldredge, copying Adm. Jackson,
                                                 subject: Follow-up questions
                                                 [00042170]
                                                 1/15/15 email from SA Snowdon
                                                 to Adm. Jackson, Capt. Gray, and
 376                                             others, copying various recipients,
                                                 subject: FW: 15JAN15 Update re
                                                 V/TUR Investigation [00042177]


                                      32
Case 3:19-cr-00001-TJC-PDB Document 76-1 Filed 12/20/19 Page 33 of 36 PageID 845
 US v JOHN NETTLETON                               Case No 3:19-cr-0001-TJC-PDB


                                                 1/15/15 email from Capt.
                                                 Nettleton to Adm. Jackson and
                                                 Capt. Gray, copying XO Ross, K.
                                                 Wirfel, and others, subject: RE:
 377                                             QUERY FROM CAROL
                                                 ROSENBERG
                                                 (UNCLASSIFIED) [00288605-
                                                 00288607]
                                                 1/16/15 email from Capt. Gray to
                                                 SA Snowdon, subject: RE:
 378                                             15JAN15 Update re V/TUR
                                                 Investigation [00042172]
                                                 1/16/15 email from Capt.
                                                 Nettleton to Adm. Jackson,
 379                                             copying Capt. Gray, subject: RE:
                                                 Checking In [00042176]
                                                 1/16/15 email from Adm. Jackson
                                                 to Adm. Smith, copying Adm.
                                                 Jackson, Capt. Gray, and others,
 380                                             subject: Update: FOUO: GTMO
                                                 Death Investigation of NEX
                                                 employee [00288640]
                                                 1/17/15 email from Capt.
 381                                             Nettleton to Adm. Jackson,
                                                 subject: Saturday [00042190]
                                                 1/17/15 email from XO Ross to
                                                 Adm. Jackson, copying Capt.
 382                                             Nettleton and Capt. Gray, subject:
                                                 RE: Memorial! [00288578]
                                                 1/20/15 email from Capt.
                                                 Eldredge to Adm. Jackson, subject:
 383                                             RE: Your call [00042193-
                                                 00042194]
                                                 1/20/15 email from Capt.
                                                 Eldredge to Adm. Jackson, subject:
 384                                             RE: Your call [00042195-
                                                 00042196]


                                      33
Case 3:19-cr-00001-TJC-PDB Document 76-1 Filed 12/20/19 Page 34 of 36 PageID 846
 US v JOHN NETTLETON                               Case No 3:19-cr-0001-TJC-PDB


                                                 1/20/15 email from Capt.
                                                 Eldredge to Adm. Jackson, subject:
 385                                             RE: Your call [00288705-
                                                 00288708]
                                                 1/21/15 email from Adm. Jackson
                                                 to Capt. Nelson, copying Adm.
 386                                             Jackson and others, subject:
                                                 Update [00042204]
                                                 5/28/15 email from Adm. Jackson
                                                 to Adm. Smith, copying Adm.
 387                                             Jackson, Capt. Gray, and others,
                                                 subject: GTMO Death
                                                 Investigation – Update [00042232]
                                                 Jan. 13, 2015 email from Capt.
                                                 Nettleton to SA Bisesi, subject:
 388                                             FW: Update on Guantanamo Bay
                                                 Loss [00332447- 00332449]
                                                 Alonza Ross 10NOV16 [0445273-
 389                                             00445349]
                                                 Christopher Scott Gray 08DEC16
 390                                             [00445381- 00445451
                                                 Dawnell Pavao 10NOV16
 391                                             [00445452-00445494]
                                                 Eric Bohyer 08DEC16 [00445495 -
 392                                             00445521]
                                                 Jacob Nettleton 22OCT15
 393                                             [00445556- 00445574]
                                                 John Riley Nettleton 22OCT2015
 394                                             [00445607-00445639]
                                                 John Riley Nettleton (2)
 395                                             11MAY17 [00445575- 00445606]
                                                 Julia Nettleton 22OCT15
 396                                             [00445787- 00445848]



                                      34
Case 3:19-cr-00001-TJC-PDB Document 76-1 Filed 12/20/19 Page 35 of 36 PageID 847
 US v JOHN NETTLETON                               Case No 3:19-cr-0001-TJC-PDB


                                                 Julia Nettleton (2) 11MAY17
 397                                             [00445667- 00445786]
                                                 Kelby Brake 22OCT15 [00445849-
 398                                             00445866]
                                                 Kelly Wirfel 03DEC15 [00445867-
 399                                             00445927]
                                                 Lara Sabonash 14DEC17
 400                                             [00445928-00446039]
                                                 Lara Tur 03DEC15 [00446040-
 401                                             00446130]
                                                 Lee Merrill 10NOV16 [00446131-
 402                                             00446150]
                                                 Leslee Nettleton 22OCT15
 403                                             [00446151-00446153]
                                                 Leslee Stafford [0446154-
 404                                             00446230]
                                                 Madison Tur 22OCT2015
 405                                             [00446232-00446254]
                                                 Paul Tidd 23MAR17 [00446255-
 406                                             00446326]
                                                 Randall Barger 23MAR17
 407                                             [00446327- 00446406]
                                                 Savannah Tur 22OCT15
 408                                             [00446407-00446425]
                                                 Susan Merrill 10NOV16
 409                                             [00446426-00446443]
                                                 Tara Culbertson 11MAY17
 410                                             [00446444-00446505]
                                                 Email re: GITMO Talking Points
 411                                             for Phone Call (Adm. Jackson)
                                                 [00444920]



                                      35
Case 3:19-cr-00001-TJC-PDB Document 76-1 Filed 12/20/19 Page 36 of 36 PageID 848
 US v JOHN NETTLETON                               Case No 3:19-cr-0001-TJC-PDB


                                                 Excerpt of Julia Nettleton
 412                                             messages [00445548-00445550]




                                      36
